Citation Nr: 1444684	
Decision Date: 10/07/14    Archive Date: 10/16/14	

DOCKET NO.  08-27 447	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a chronic heart disorder characterized by chest pain and irregular heartbeats.

2.  Entitlement to service connection for sarcoidosis.



ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to April 1968.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This case was previously before the Board in August 2013, on which occasion it was remanded for additional development.  Subsequent to the Board's remand, the RO, in a rating decision of July 2014, granted entitlement to service connection for a depressive disorder with other trauma and stress-related disorder, irritable bowel syndrome, a headache disorder, and lumbar degenerative disc disease.  Accordingly, those issues, which were formerly on appeal, are no longer before the Board.  The sole issues remaining for appellate consideration are set forth on the title page.  

Finally, for reasons which will become apparent, the appeal as to the issue of entitlement to service connection for a chronic heart disorder is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


FINDING OF FACT

Sarcoidosis is not shown to have been present in service, or at any time thereafter.  


CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Concerning the issue at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no question as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran on multiple occasions of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him appropriate VA examinations.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


Service Connection

The Veteran in this case seeks entitlement to service connection for sarcoidosis.  In pertinent part, it is contended that the Veteran's sarcoidosis had its origin during his period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sarcoidosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In the present case, service treatment records fail to demonstrate the presence of sarcoidosis.  While it is true that, in September 1967, while in service, the Veteran complained of a cough of approximately four days' duration, there is no indication that, at that time, the Veteran was suffering from sarcoidosis.  Moreover, the rest of his service treatment records are entirely negative for evidence of sarcoidosis.  Significantly, while at the time of a service separation examination in February 1968, the Veteran gave a history of pneumonia in 1959, prior to service, he specifically denied any problems with shortness of breath or chronic cough.  Physical examination of the Veteran's lungs and chest conducted at that time was entirely within normal limits, as were radiographic studies of the Veteran's chest.  Moreover, no pertinent diagnosis was noted.  

The Board observes that, when seen at a private medical facility for unrelated problems in September 1998, the Veteran's lungs were described as "clear."  Moreover, on VA general medical examination in June 2002, the Veteran voiced no complaints of a respiratory nature.  On physical examination, the Veteran's lungs were clear to auscultation, and no pertinent diagnosis was noted.  

The Board notes that, during the course of private outpatient treatment in early December 2006, the Veteran denied any problems with shortness of breath.  Once again, the Veteran's lungs were clear to auscultation, and no pertinent diagnosis was noted.  

During the course of a private cardiology evaluation in early April 2013, the Veteran voiced no complaints of a respiratory nature.  On physical examination, the Veteran's lungs were clear to auscultation bilaterally, with no wheezes, rales, or rhonchi.  Once again, no pertinent diagnosis was noted.  

The Board observes that, at the time of a VA respiratory examination in mid-January 2014, which examination involved a full review of the Veteran's claims folder, the Veteran indicated that he had been diagnosed with sarcoid from a left neck or supraclavicular node biopsy in 1971.  Reportedly, the Veteran's symptoms at that time included shortness of breath with exercise and decreased energy.  According to the Veteran, at the time, he was treated with oral steroids for several months, following which his symptoms improved.  When questioned, the Veteran indicated that he could walk up one flight of steps without stopping, shower, and dress without rate-limiting shortness of breath.  According to the Veteran, he had neither a chronic cough nor mucous production, and experienced no difficulty with wheezing or chest tightness.  Nor did the Veteran give any family history of sarcoidosis.  Significantly, as a civilian, the Veteran had been able to work daily as a metropolitan police officer in Washington, D.C.  

On physical examination, the Veteran's chest displayed a normal diameter, with no evidence of accessory muscle use.  His lungs were clear, and there was no evidence of any respiratory condition requiring the use of inhaled medications or oral bronchodilators.  When questioned regarding whether his respiratory condition required the use of oral or parenteral corticosteroid medication, the Veteran gave a history of oral steroid use in 1971 for several months, reportedly at the time of a prior diagnosis of sarcoidosis.  

Radiographic studies of the Veteran's chest showed some elevation of the right diaphragm, with no evidence of pneumonia, pulmonary edema, or pulmonary effusion.  The radiographic impression was one of no active disease.

In the opinion of the examiner, notwithstanding the Veteran's past personal history of sarcoid, there was nothing on an examination to support a diagnosis of sarcoidosis.  In that regard, pulmonary function testing showed no obstruction of air flow, and the diffusion capacity was not reduced.  Lung volumes were mildly reduced due to either compliance issues with testing and/or mild right hemidiaphragm elevation, while chest X-rays showed evidence of a mild hemidiaphragm elevation, though with clear lung fields and no described adenopathy.  Significantly, the "ACE" level was not elevated.  In the opinion of the examiner, there was "no sign of chronic sarcoidosis."  

The Board finds the aforementioned VA opinion highly probative, because that opinion was based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that any disability that is in any way related to the Veteran's period of active military service.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his claimed sarcoidosis to his period of active military service.  However, not until many years following the Veteran's discharge from service did he file a claim for service connection for that disability.  Moreover, and as noted above, it has yet to be demonstrated that the Veteran currently suffers from sarcoidosis.  Under the circumstances, his claim for service connection must be denied.

The Board acknowledges that Veteran's assertions regarding the origin of the disability at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the Veteran's alleged sarcoidosis to his period of active military service.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to diagnose sarcoidosis, or, for that matter, to relate such a disability to his period of active service.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's claimed sarcoidosis with any incident or incidents of his period of active military service.  Accordingly, his claim for service connection must be denied.


ORDER

Entitlement to service connection for sarcoidosis is denied.  


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for a chronic heart disorder/heart disease.  However, a review of the record continues to raise some question as to the exact nature and etiology of that disability.  

In that regard, notwithstanding the recent opinion of a VA physician to the effect that the Veteran suffers from "no active heart disease except hypertension," private treatment records dated subsequent to service have alluded to the presence of cardiomegaly and left ventricular hypertrophy, as well as a systolic murmur and lateral wall ischemia.  While it is true that a private cardiac catheterization conducted in December 2010 was interpreted as within normal limits, a private transthoracic echocardiogram dated in April 2013 showed evidence of mild concentric hypertrophy, in conjunction with abnormal left ventricular relaxation (Grade I diastolic dysfunction) and trace mitral valve regurgitation.  

Based on the aforementioned, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.  Accordingly, the case is once again REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to July 2014, the date of the most recent evidence of record, should be obtained and incorporated in the Veterans Benefits Management System electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the electronic file.  In addition, the Veteran should be informed of any such problem.

2.  A VA cardiologist who has not heretofore seen or examined the Veteran should then be given access to the Veteran's entire Veterans Benefits Management System electronic file.  Following a review of the entire electronic file, that cardiologist should offer an opinion as to whether, based on a review of the entire evidence of record, the Veteran suffers from chronic, clinically identifiable heart disease/heart disorder, and, if so, whether that disease/disorder at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  In offering this opinion, the evaluating cardiologist should take into account and/or specifically address the aforementioned report of cardiomegaly, left ventricular hypertrophy, lateral wall ischemia, systolic murmur, and mitral valve regurgitation.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veterans Benefits Management System (VBMS) electronic file.  In addition, the examiner must specify in his report that the VBMS electronic file, as well as the Veteran's Virtual VA records, have been reviewed.  

3.  The AOJ should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in VBMS and Virtual VA.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for service connection for a chronic heart disorder characterized by chest pain and irregular heartbeats.  Should the benefit sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in July 2014.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


